 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

 

 

e 2:20-cv- 01586. GMN:D PPR Rete A Os /08/2 diott ,
en . First-Class Mail
| H : Postage & Fees Paid
+g USPS
| " lz PemnitWo, G10, |
4590 We yuad Behe P7770 co | |
RAN TE ST
mn
United States * Sender: Please —— =
- print your name, addreds, anckgP+4® *[aa
Postal Service ee ee oa Pr eas box |B o
wb SR BR IS
CLERK, U.S, DISTRICT COURR 2?) Fd:
DISTRICT OF NEVADA at es =
333 LAS VEGAS BLVD.SO.-AMBe OOS
LAS VEGAS, NV 89101” | a) 3 |
. [Sa 3
—) 3
2:20-cv-01586 Se =
wo eaq-mn
cee | eis,
a ‘ sfees,
' . , = A oS)
wo he, pepe Lt: : = Sean
ALND ailaded Hdd alild cdteiidedl
| ERAT goes offal |
' Te
SENDER: COMPLETE THIS SECTION ete ae EE) eae ee ead
-§ Complete items 1, 2, and 3. A, Signature j 4H agent
_ __ & Print your name and address on the reverse ) gen
~-—.s0 that we can-return tha card to you. x Coy vo" | oO Addressee
l@ Attach this card to the back of the mailpiece, B. eee Name} G, Date af Delivery
or on tha front if space peri LA. To
1 Artidla Adcirassad to: : Hn. te elativans address diferent fromttem 1? (Yes

 

aft [Ayafoceed | poegygfetfeel (ut thal tell ills
Brian Koehn, Warden

Nevada Southern Detention Center

2190 Mesquite Ave.

Pahrump, NV 89060

VOU ANAT

 
 
  
  

 

r delivery address belaw: 1 No

 

 

3 OuVicD lypo
C Adutt Signature
0, Adult Signatura Restricted Delivery

C1 Priority Mal! Express®
o Registered Mail™
Istered Mail Restrictec

Certified ery
9590 9402 4401 8248 7770 20 ified Mall Restricted Dellvery Nt m Receipt for
Collect on Delivery O Merchandise frination™
2, Article Number (Transfer from sarviea m4 3 0 34, 2 A Paltnat on Dalvery Restricted Delivery o Signature Gonfna on
7 Oo ah & 2 2 5 0 o a oO 1 a 2 ais Restricted Delivery Restricted Dollvery
1 tover _ +

 

 

1 PS Form 3811, July 2015 PSN 7530-02-000-9083

Bojhestlc Return Recelpt
